In an action to recover damages for medical malpractice and wrongful death, etc., the defendant Marice Schwartz appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated February 4, 2013, as denied, as premature, her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
“A party opposing summary judgment is entitled to obtain further discovery when it appears that facts supporting the opposing party’s position may exist but cannot then be stated” (Matter of Fasciglione, 73 AD3d 769, 770 [2010]). Such is the *819case here, since the record is unclear as to the role each of the defendants played in the decedent’s care, and depositions of the defendants had not been conducted at the time the motion for summary judgment was decided.
The appellant’s remaining contentions are without merit or need not be addressed in light of our determination.
Rivera, J.E, Lott, Roman and Hinds-Radix, JJ., concur.